1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES N. ELIA,                             Case No.: 18cv74-LAB (JLB)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14     BMW OF NORTH AMERICA,
      LLC,
15
                               Defendant.
16
17
           The parties’ joint motion to dismiss (Docket no. 50) is GRANTED. This action
18
     is DISMISSED WITH PREJUDICE, and the parties shall each bear their own costs
19
     and attorney’s fees. All pending dates are VACATED.
20
21
22
           IT IS SO ORDERED.
23
     Dated: July 30, 2019
24
25
                                               Hon. Larry Alan Burns
26                                             Chief United States District Judge
27
28

                                                1
                                                                            18cv74-LAB (JLB)
